     Case: 1:21-cv-03294 Document #: 45 Filed: 08/11/21 Page 1 of 5 PageID #:2058




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

H-D U.S.A., LLC,
                                                        Case No. 21-cv-03294
                Plaintiff,
                                                        Judge Thomas M. Durkin
v.
                                                        Magistrate Judge Beth W. Jantz
AUTOPARTSFACTORY STORE, et al.,

                Defendants.


           PLAINTIFF’S MOTION TO EXTEND THE BRIEFING SCHEDULE
                 FOR DEFENDANT ZHANG HEHE’S MOTION [38]

        Plaintiff H-D U.S.A., LLC (“Plaintiff”) moves this Honorable Court to extend the

briefing schedule for Defendant Zhang Hehe’s (d/b/a Come Brownie, collectively “Defendant”)1

Combined Motion to Dissolve-In-Part The Preliminary Injunction and Unfreeze Assets, To

Dismiss Under Fed. R. Civ. P. 12(b)(2), 12(b)(4), 12(b)(5), 12(b)(6) 20(a)(2) and 21, and For

Release of TRO Bond to Compensate for Improvidently-Sought Injunction [38] (the “Motion”)

for Plaintiff to conduct jurisdictional discovery. Specifically, Plaintiff requests that its response

to the Motion [38] be due by September 28, 2021, and Defendant’s reply be due by October 6,

2021.



1
  The email address used on Defendant’s “pro se” appearance [40] is the same ECF email address used by
a defendant named Louai Saleh Taan that operates the Amazon.com store Oxygen Ocean in N.D. Ill. Case
No. 20-cv-2552. In Case No. 20-cv-2552, Plaintiff’s counsel received an email from an attorney
purportedly named “Solomon Barnes” using the email address legal.barnes@gmail.com and telephone
number 628-212-2602. There is no attorney named “Solomon Barnes” registered with the State Bar of
California (the telephone number area code is for San Francisco), and an Internet search returned no
information regarding an attorney named Solomon Barnes. The telephone number and email address
used by “Solomon Barnes” is also the same email address and telephone number used by Mr. Taan. As
such, use of the legal.barnes@gmail.com email address on the appearance form in this Case by a
purportedly different “pro se” individual is inconsistent with the representations in Case No. 20-cv-2552.
This is also concerning since the pro se Defendant in this case indicates that they have spent $8,440 on
legal advice. See [43] at ¶ 9.

                                                    1
    Case: 1:21-cv-03294 Document #: 45 Filed: 08/11/21 Page 2 of 5 PageID #:2059




       Defendant set up and operated an Amazon e-commerce store under at least the seller alias

Come Brownie that targeted United States consumers by offering shipping to the United States,

including Illinois, accepted payment in U.S. dollars, and shipped products to residents of Illinois.

[1] at ¶ 2; [12] at ¶ 24; Declaration of Martin Trainor (the “Trainor Declaration”) at ¶ 2.

Defendant advertised, offered for sale, and sold at least the product shown in Figure 1 bearing

infringing and counterfeit versions of the HARLEY-DAVIDSON Trademarks (the “Counterfeit

Come Brownie Product”). Trainor Declaration at ¶ 3; see Figure 1 infra.




                                                 2
    Case: 1:21-cv-03294 Document #: 45 Filed: 08/11/21 Page 3 of 5 PageID #:2060




        As such, this Court properly exercised personal jurisdiction2 over Defendant. See Tommy

Hilfiger Licensing LLC et. al. v. The P'ships, et al., No. 20-cv-7477 (N.D. Ill March 24, 2021)

(Dkt. No. 46) (unpublished) (citing Curry v. Revolution Labs., LLC, 949 F.3d 385, 392-93 (7th

Cir. 2020)). Trainor Declaration at ¶ 6. Nevertheless, Defendant’s Motion asserts that this Court

lacks personal jurisdiction over Defendant and is supported only by self-serving statements in the

Declaration of Zhang Hehe [43] (“Hehe Declaration”). Additionally, there are ambiguities

regarding the identity of Defendant given the use of the legal.barnes@gmail.com email address.

See fn.1.

        The Preliminary Injunction [36] entered by the Court allows Harley-Davidson to serve

discovery on Defendant related to the identity and location of Defendant, the nature of

Defendant’s operations, and any financial accounts owned by Defendant. See [36] at ¶ 3.

Accordingly, Plaintiff served limited jurisdictional discovery requests on Defendant on August 6,

2021, to test the veracity of and learn the factual basis for statements made in the Motion [38]

and the HeHe Declaration [43]. Trainor Declaration at ¶ 4.

        When Plaintiff served discovery on August 6, 2021, it requested that Defendant serve its

responses within thirty (30) days of receipt. Id. at ¶ 5. Because Labor Day is observed on

Monday, September 6, 2021, Defendant’s responses to the limited discovery requests are due on

September 7, 2021.3 Id. Without Defendant’s discovery responses, Plaintiff will be limited in its

ability to address the Motion, including factual issues pertinent to personal jurisdiction. See

Black & Decker, Inc. v. Shanghai Xing Te Hao Indus. Co., No. 02-cv-4615, 2003 U.S. Dist.

LEXIS 10127, at *12 (N.D. Ill. 2003) (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446,

456 (3d Cir. 2003) (“[C]ourts are to assist the plaintiff by allowing jurisdictional discovery

2
  Defendant was also properly served via email on July 15, 2021 [29] pursuant to this Court’s Order [21].
See [36].
3
  Plaintiff’s response to the Motion is currently due by August 23, 2021, per Minute Entry [44].

                                                   3
    Case: 1:21-cv-03294 Document #: 45 Filed: 08/11/21 Page 4 of 5 PageID #:2061




unless the plaintiff’s claim is clearly frivolous.”)); JT’s Frames, Inc. v. Casares, No. 16-cv-2504,

at *6 (N.D. Ill. Feb. 12, 2018) (unpublished) (Dkt. No. 75) (“Generally, courts grant

jurisdictional discovery if the plaintiff can show that the factual record is at least ambiguous or

unclear on the jurisdiction issue.”). Trainor Declaration at ¶ 6.

       The Hehe Declaration omits key facts such as the actions taken by Defendant in setting

up the Amazon storefront, the nature of products sold through Defendant’s Amazon store, how a

search was performed to determine how many infringing items were sold and where they were

sold, and Defendant’s contacts with the United States outside of Illinois, which is relevant under

Fed. R. Civ. P. 4(k)(2).

       As such, Plaintiff requests that this Court extend the briefing schedule on the Motion [38]

while Plaintiff conducts jurisdictional discovery so that Plaintiff’s response to the Motion [38]

will be due September 28, 2021, and Defendant’s reply will be due October 6, 2021.

Dated this 11th day of August 2021.           Respectfully submitted,

                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              RiKaleigh C. Johnson
                                              Martin F. Trainor
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              rjohnson@gbc.law
                                              mtrainor@gbc.law

                                              Counsel for Plaintiff H-D U.S.A., LLC




                                                 4
    Case: 1:21-cv-03294 Document #: 45 Filed: 08/11/21 Page 5 of 5 PageID #:2062




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of August 2021, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and send an e-mail to the e-mail addresses identified in Exhibit 3 to the

Declaration of Adraea M. Brown and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                RiKaleigh C. Johnson
                                                Martin F. Trainor
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080 / 312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                rjohnson@gbc.law
                                                mtrainor@gbc.law

                                                Counsel for Plaintiff H-D U.S.A., LLC




                                                   5
